[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] June 16, 2010 VIA EDGARLINK Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed AIM Sector Funds (Invesco Sector Funds) 0000725781 June 14, 2010 American Century Capital Portfolios, Inc. 0000908186 June 3, 2010 Ariel Investment Trust 0000798365 May 7, 2010 Baron Investment Funds Trust 0000810902 May 24, 2010 Goldman Sachs Trust 0000822977 June 3, 2010 Northern Funds 0000916620 June 4, 2010 PIMCO Funds 0000810893 June 7, 2010 Prudential Jennison Small Company Fund, Inc. 0000318531 June 2, 2010 Rydex Series Funds 0000899148 June 8, 2010 Security Equity Fund 0000088525 June 10, 2010 Security Large Cap Value Fund 0000088565 June 10, 2010 Security Mid Cap Growth Fund 0000088676 June 10, 2010 Van Kampen Equity Trust 0000799180 May 21, 2010 To the extent necessary, these filings are incorporated herein by reference. Sincerely, AMY J.
